McLennan, J.:
It is clear that the contract entered into between the defendant and the plaintiff’s assignor made them copartners. The property of the defendant, to wit, her seven acres of land, by the terms of the contract, was combined with the labor and skill of the plaintiff’s assignor for their common profit; and the defendant was to pay one-half of the expense of raising and developing the peach orchard and the other one-half of the- expenses was to be paid by the plaintiff’s assignor; so that, by the terms of the contract, the defendant was to put her land against the labor of the plaintiff’s'assignor; each was to pay one-half of the expenses, and this was for their joint profit, to be realized when the orchard should bear fruit. Such an arrangement constituted a partnership, and comes within the recognized definitions of that relation. (Pars. Cont. *147.)
The Justice’s Court had no jurisdiction of the action, it necessarily and only involving an accounting between copartners, which is cognizable by a court of equity only.. (See Wilcox v. Pratt, 125 N. Y. 688; S. C., 52 Hun, 340.)
The judgment of the County Court should be affirmed, with costs.
All concurred.
Judgment of the County Court affirmed, with cbsts.